The offense is theft of turkeys; the punishment, confinement in the penitentiary for one year.
The testimony introduced by the State is deemed sufficient to have warranted the conclusion of the jury that on the 23rd of December, 1935, appellant stole three turkeys from G. I. Parham. Appellant did not testify and introduced no witnesses.
No bills of exception are brought forward.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.